           Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 1 of 28




 Evan J. Smith
 BRODSKY & SMITH, LLC
 240 Mineola Boulevard
 First Floor
 Mineola, NY 11501
 Telephone:    516.741.4977
 Facsimile:    516.741.0626
 esmith@brodskysmith.com

 Attorneys for Plaintiff



                              UNITED STATES DISTRICT COURT

                            SOUTHERN DISTRICT OF NEW YORK


 JAMES COSTELLO, on behalf of                      Case No.:
 himself and those similarly situated,

                           Plaintiff,              CLASS ACTION

                 vs.                               CLASS ACTION COMPLAINT FOR:
                                                   (1) Breach of Fiduciary Duties
 CNX MIDSTREAM PARTNERS LP.,                       (2) Aiding and Abetting
 CNX MIDSTREAM GP LLC, CNX                         (3) Breach of Implied Covenant of Good Faith
 RESOURCES CORPORATION, CNX                        and Fair Dealing
 RESOURCES HOLDINGS LLC,
 NICHOLAS J. DEIULIIS, RAYMOND T.                  (4) Violation of § 14 (a) of the Securities
 BETLER, CHAD A. GRIFFITH, JOHN E.                 Exchange Act of 1934
 JACKSON, JOHN A. MAHER, DONALD                    (5) Violation of § 20(a) of the Securities
 W. RUSH, and HAYLEY F. SCOTT,                     Exchange Act of 1934
                           Defendants.

                                                   DEMAND FOR JURY TRIAL




       Plaintiff, James Costello (“Plaintiff”), by his attorneys, on behalf of himself and those

similarly situated, files this action against the defendants, and alleges upon information and belief,

except for those allegations that pertain to him, which are alleged upon personal knowledge, as

follows:




                                           -1-
                                 CLASS ACTION COMPLAINT
            Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 2 of 28




                                 SUMMARY OF THE ACTION
       1.       Plaintiff brings this unitholder class action on behalf of himself and all other public

unitholders of CNX Midstream Partners LP (“CNX Midstream” or the “Partnership”), against

CNX Midstream, CNX Midstream GP LLC (“CNX GP”), the Partnership’s Board of Directors

(the “Board” or the “Individual Defendants,”), CNX Resources Corporation (“Parent”), and CNX

Resources Holdings LLC (“Merger Sub,” and collectively with Parent, “CNX,” and collectively

with CNX Midstream and CNX GP, the “Defendants”), for violations of Sections 14(a) and 20(a)

of the Securities and Exchange Act of 1934 (the “Exchange Act”) and for breaches of fiduciary

duty as a result of Defendants’ efforts to sell the Partnership to CNX as a result of an unfair process

for an unfair price, and to enjoin an upcoming proposed all unit transaction valued at approximately

$357 million (the “Proposed Transaction”).

       2.       The terms of the Proposed Transaction were memorialized in a July 27, 2020 filing

with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the definitive

Agreement and Plan of Merger (the “Merger Agreement”). Under the terms of the Merger

Agreement, a subsidiary of CNX will commence a tender offer to acquire all of the outstanding

common units of CNX Midstream at approximately 0.88 shares of CNX common stock. As a

result of the Proposed Transaction, CNX Midstream unitholders will be frozen out of any interest

in the surviving entity.
       3.       Thereafter, on August 12, 2020, CNX filed a Registration Statement on Form S-4

(the “Registration Statement”) with the SEC in support of the Proposed Transaction.

       4.       The Defendants have violated CNX Midstream’s Third Amended and Restated

Agreement of Limited Partnership dated January 29, 2020 (“LPA,” as further described below)

and breached their fiduciary duties to Plaintiff and other CNX Midstream unitholders by agreeing

to the Proposed Transaction for inadequate consideration without adequately shopping the

Partnership. As described in more detail below, given CNX Midstream’s recent solid performance

as well as its strong future growth prospects, the proposed consideration unitholders will receive
is inadequate and undervalues the Partnership.



                                            -2-
                                  CLASS ACTION COMPLAINT
            Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 3 of 28




       5.       Next, it appears as though the Board has entered into the Proposed Transaction to

procure for themselves and senior management of the Partnership significant and immediate

benefits with no thought to the Partnership’s public unitholders. For instance, pursuant to the terms

of the Merger Agreement, upon the consummation of the Proposed Transaction, Partnership Board

Members and executive officers will be able to exchange all Partnership equity awards for the

merger consideration.

       6.       The dubious nature of the Proposed Transaction is laid bare considering the

existence of sharp price fluctuations of CNX common stock since the announcement of the deal.

Here, the Merger Consideration is comprised entirely of CNX common stock exchanged at a fixed

exchange ratio of 0.88 which means that CNX Midstream unitholders will receive 0.88 shares of

CNX common stock as a portion of the Merger Consideration in exchange for each of their CNX

Midstream shares, regardless of CNX’s stock price at the close of the transaction. Thus, the

consideration payable to CNX Midstream’s unitholders is not insulated from fluctuations in

CNX’s stock price, and unitholders are left in the precarious position of not knowing whether the

consideration payable to them will decline further. The fact that the Proposed Transaction does

not guarantee CNX Midstream’s public unitholders protection from fluctuations in CNX’s per

share price seems to be of no concern to the Defendants.

       7.       In addition, the Registration Statement indicates that the Board did not conduct a
market check or even consider other possible strategic alternatives for CNX Midstream. Such a

sales process, or lack thereof, clearly indicates that the only end-goal acceptable to the Defendants

was an acquisition of CNX Midstream by CNX.

       8.       In approving the Proposed Transaction, the Individual Defendants have breached

their fiduciary duties of loyalty, good faith, due care and disclosure by, inter alia, (i) agreeing to

sell CNX Midstream without first taking steps to ensure that Plaintiff and Class members (defined

below) would obtain adequate, fair and maximum consideration under the circumstances; and (ii)

engineering the Proposed Transaction to benefit themselves and/or CNX without regard for CNX
Midstream public unitholders. Accordingly, this action seeks to enjoin the Proposed Transaction



                                           -3-
                                 CLASS ACTION COMPLAINT
            Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 4 of 28




and compel the Individual Defendants to properly exercise their fiduciary duties to CNX

Midstream unitholders.

       9.       Next, it appears as though the Board has entered into the Proposed Transaction to

procure for themselves and senior management of the Partnership significant and immediate

benefits with no thought to the Partnership’s public unitholders. For instance, pursuant to the terms

of the Merger Agreement, upon the consummation of the Proposed Transaction, Partnership Board

Members and executive officers will be able to exchange all Partnership equity awards for the

merger consideration. Moreover, certain Directors and other insiders will also be the recipients of

lucrative change-in-control agreements, triggered upon the termination of their employment as a

consequence of the consummation of the Proposed Transaction.

       10.      In violation of Federal Securities laws and in further violation of their fiduciary

duties, Defendants caused to be filed the materially deficient Registration Statement on August 12,

2020 with SEC in an effort to solicit unitholders to vote their CNX Midstream units in favor of the

Proposed Transaction.      The Registration Statement is materially deficient, deprives CNX

Midstream unitholders of the information they need to make an intelligent, informed and rational

decision of whether to vote their units in favor of the Proposed Transaction, and is thus in breach

of the Defendants fiduciary duties. As detailed below, the Registration Statement omits and/or

misrepresents material information concerning, among other things: (a) the sales process and in
particular certain conflicts of interest for management; (b) the financial projections for CNX

Midstream and CNX, provided by CNX Midstream and CNX to the CNX Midstream Conflicts

Committee and the Conflicts Committee’s financial advisor Intrepid Partners LLC (“Intrepid”) for

use in its financial analyses; and (c) the data and inputs underlying the financial valuation analyses

that purport to support the fairness opinions provided by financial advisor, Intrepid.

       11.      Absent judicial intervention, the Proposed Transaction will be consummated,

resulting in irreparable injury to Plaintiff and the Class. This action seeks to enjoin the Proposed

Transaction or, in the event the Proposed Transaction is consummated, to recover damages
resulting from violation of law by Defendants.



                                           -4-
                                 CLASS ACTION COMPLAINT
           Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 5 of 28




                                               PARTIES
         12.      Plaintiff is a citizen of California and, at all times relevant hereto, has been a CNX

Midstream unitholder.

         13.      Defendant CNX Midstream is a master limited partnership that owns, operates,

develops and acquires gathering and other midstream energy assets to service natural gas

production in the Appalachian Basin in Pennsylvania and West Virginia. CNX Midstream is

incorporated under the laws of the State of Delaware and has its principal place of business at 1000

CONSOL Energy Drive, Canonsburg, PA 15317. Shares of CNX Midstream common units are

traded on the NasdaqGS under the symbol “CNXM.”

         14.      Defendant Nicholas J. DeIuliis ("DeIuliis") has been a Director of GP at all relevant

times. In addition, DeIuliis serves as the Chief Executive Officer (“CEO”) of CNX GP and

Chairman of the Board. DeIuliis also serves as the President, a Director, and CEO of CNX.

         15.      Defendant Chad A. Griffith ("Griffith") has been a director of the GP at all

relevant times. In addition, Griffith serves as the Chief Operating Officer (“COO”) and President

of CNX GP.

         16.      Defendant Raymond T. Betler ("Betler") has been a director of the GP at all

relevant times.

         17.      Defendant John E. Jackson ("Jackson") has been a director of the GP at all
relevant times.

         18.      Defendant John A. Maher ("Maher") has been a director of the GP at all relevant

times.

         19.      Defendant Donald W. Rush ("Rush") has been a director of the GP at all relevant

times. In addition, Rush serves as the Chief Financial Officer (“CFO”) of CNX GP.

         20.      Defendant Hayley F. Scott (“Scott”) has been a director of the GP at all relevant

times.

         21.      Defendants identified in ¶¶ 13 - 20 are collectively referred to as the “Individual
Defendants.”



                                             -5-
                                   CLASS ACTION COMPLAINT
          Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 6 of 28




        22.     Defendant CNX GP serves as the General Partner of the Partnership.

        23.     Defendant CNX is one of the largest independent natural gas exploration,

development and production companies, with operations centered in the major shale formations of

the Appalachian basin. CNX was founded in 1860 and is headquartered in Canonsburg,

Pennsylvania. Parent common stock is traded on the New York Stock Exchange (“NYSE”) under

the ticker symbol “CNX.”

        24.     Defendant Merger Sub is a wholly owned subsidiary of Parent created to effectuate

the Proposed Transaction.

                                  JURISDICTION AND VENUE
        25.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and Section 20(a) of the Exchange Act. This action is not a collusive

one to confer jurisdiction on a court of the United States, which it would not otherwise have. The

Court has supplemental jurisdiction over any claims arising under state law pursuant to 28 U.S.C.

§ 1367.

        26.     Personal jurisdiction exists over each defendant either because the defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        27.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391. Among other things,

the Partnership’s common units trade on the NASDAQ exchange, which is also headquartered in

New York County.




                                            -6-
                                  CLASS ACTION COMPLAINT
          Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 7 of 28




                    INDIVIDUAL DEFENDANTS’ FIDUCIARY DUTIES

       28.     By reason of Individual Defendants’ positions with the Partnership as officers

and/or directors of CNX GP, they are in a fiduciary relationship with Plaintiff and the other public

unitholders of CNX Midstream and owe them, as well as the Partnership, at a minimum an implied

contractual duty of good faith and fair dealing.

       29.     The relationship between CNX Midstream’s Board and its public unitholders is, in

part, governed by the LPA – i.e., the Third Amended and Restated Agreement of Limited

Partnership of CNX Midstream Partners LP, dated January 29, 2020.

       30.     Section 2.01 of the LPA states: “Except as expressly provided to the contrary in this

Agreement, the rights, duties, liabilities and obligations of the Partners and the administration,

dissolution and termination of the Partnership shall be governed by the Delaware [Revised

Uniform Limited Partnership Act, 6 Del C. Section 17-101, et seq., as amended, supplemented or

restated from time to time, and any successor to such statute (“Delaware Act”)].” The LPA does

not expressly limit the fiduciary obligations of the Individual Defendants in connection with their

approval of any merger, consolidation, or change in corporate control.

       31.     Moreover, under the Delaware Act, partnership agreements in Delaware cannot

“eliminate the implied contractual covenant of good faith and fair dealing.” Allen v. Encore Energy

Partners, L.P., 72 A.3d 93, 100 (Del. Jul. 22, 2013).

       32.     Under Delaware law, in any situation where directors of a publicly-traded

corporation undertake a transaction that will result in either (i) a change in corporate control, or

(ii) a break-up of the corporation’s assets, the directors have an affirmative fiduciary obligation to

obtain the highest value reasonably available for the corporation’s shareholders, including a

significant premium at the highest price attainable in the market. Thus, in order to diligently


                                           -7-
                                 CLASS ACTION COMPLAINT
          Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 8 of 28




comply with their fiduciary duties, the Individual Defendants may not take any action that:

               a. adversely affects the value provided to the corporation’s shareholders;

               b. favors themselves or will discourage or inhibit alternative offers to purchase

                   control of the corporation or its assets;

               c. adversely affects their duty to search and secure the best value reasonably

                   available under the circumstances for the corporation’s shareholders; and/or

               d. will provide the Individual Defendants with preferential treatment at the

                   expense of the interests of the Partnership’s public shareholders;

               e. participating in any transaction where the Individual Defendants’ loyalties are

                   divided;

               f. participating in any transaction where the Individual Defendants receive, or are

                   entitled to receive, a personal financial benefit not equally shared by the public

                   unitholders of the partnership; and/or

               g. unjustly enriching themselves at the expense or to the detriment of the public

                   unitholders.

       33.     Plaintiff alleges herein that the Individual Defendants, separately and together, in

connection with the Proposed Transaction, are violating their fiduciary duties of good faith, loyalty,

due care, fair dealing and candor owed to Plaintiff and other public unitholders of CNX Midstream

under both the Partnership’s LPA and under governing Delaware law, and have failed to provide

Plaintiff and other CNX Midstream unitholders with true, full, and fair disclosures concerning the

Proposed Transaction.




                                            -8-
                                  CLASS ACTION COMPLAINT
         Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 9 of 28




                              CLASS ACTION ALLEGATIONS
       34.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23 individually and on behalf of all holders of CNX Midstream common units who are

being and will be harmed by the Individual Defendants’ actions, described herein (the “Class”).

Excluded from the Class are Defendants and any person, firm, trust, corporation or other entity

related to or affiliated with any Defendant.

       35.     This action is properly maintainable as a class action for the following reasons.
               a. The Class is so numerous that joinder of all members is impracticable. As of

                   July 30, 2020, there were over 89 million units of common units outstanding.

               b. There are questions of law and fact that are common to the Class, including:

                       i. Whether the Defendants have violated federal securities laws;

                       ii. Whether the Individual Defendants breached their fiduciary duties to the

                           Class by entering into the Proposed Transaction, which is unfair to the

                           Partnership’s public unitholders and was entered into as a result of a

                           flawed, inadequate and unfair process;

                      iii. Whether the Proposed Transaction is unfair to the Class, in that the price

                           is inadequate and unfair and does not reflect the fair value that could be

                           obtained under the circumstances; and

                      iv. Whether the Class is entitled to injunctive relief and/or damages as a

                           result of the wrongful conduct committed by the Defendants.

               c. Plaintiff is committed to prosecuting this action and has retained competent

                   counsel experienced in litigation of this nature. Plaintiff’s claims are typical of

                   the claims of the other Class members and Plaintiff has the same interests as the




                                           -9-
                                 CLASS ACTION COMPLAINT
         Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 10 of 28




                   other Class members. Plaintiff is an adequate representative of the Class and

                   will fairly and adequately protect the interests of the Class.

               d. The prosecution of separate actions by individual Class members would create

                   the risk of inconsistent or varying adjudications with respect to individual Class

                   members, which would establish incompatible standards of conduct for

                   Defendants, or adjudications with respect to individual Class members that

                   would, as a practical matter, be dispositive of the interests of the other members

                   not parties to the adjudications or substantially impair or impede their ability to

                   protect their interests.

       36.     To the extent Defendants take further steps to effectuate the Proposed Transaction,

preliminary and/or final injunctive relief on behalf of the Class as a whole will be entirely

appropriate because Defendants have acted, or refused to act, on grounds generally applicable and

causing injury to the Class

                               SUBSTANTIVE ALLEGATIONS
Partnership Background

       37.     CNX Midstream owns, operates, develops, and acquires natural gas gathering and

other midstream energy assets in the Marcellus Shale and Utica Shale in Pennsylvania and West

Virginia.

       38.     The Partnership operates through two segments, Anchor Systems and Additional

Systems. As of December 31, 2019, the Partnership operated 18 compression and dehydration

facilities. It also operates condensate handling facilities with handling capacities of 2,500 barrels

per day in Majorsville, Shirley, and West Virginia that provide condensate gathering, collection,

separation, and stabilization services. CNX Midstream GP LLC serves as a general partner of the

Partnership.

       39.     The Partnership’s most recent financial performance press release, revealing
financial results from the quarter preceding the announcement of the Proposed Transaction,


                                          - 10 -
                                 CLASS ACTION COMPLAINT
            Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 11 of 28




indicated sustained and solid financial performance even during the global COVID-19 pandemic.

For example, in an April, 2020 Earnings Call announcing its 2020 Q1 financial results, the

Partnership highlighted $60.4 million adjusted-EBITDA and $46.9 million of distributable cash

flow.

        40.     Speaking on these positive results, Defendant Griffith, Executive Vice President

and Chief Operating Officer, commented on the Partnership’s positive outlook through the

pandemic, “First, the gas strip is very strong heading in the winter in 2021. The producers with

wet-wells, both gas price and NGL price play a role in the equation. So strong gas prices can offset

weaker NGL prices or vice versa. Second, we see the oil price and fuel demand loss is temporary.

We are already beginning to see signs that the US is ready to begin returning to some level of

normalcy and we expect demand to recover alongside. Meanwhile, the collapsible oil prices has

resulted in significantly large reductions in rig and frac activity in oil plays such as the Permian,

which also provides significant amount of NGLs and associated gas in direct competition with the

NGLs and gas from Appalachian.”

        41.     CNX Midstream has seen exponential financial growth dating back to its record

year in 2019. In its 2019 Q4 and Full Year 2019 financial results press release, Partnership noted

its Net Income for the fourth quarter of 2019 were $48.5 million compared with $42.6 million for

the fourth quarter of 2018. The Full Year Net Income increased in 2019 to $174.3 million from
$134 million for 2018.

        42.     Speaking on these positive results, Defendant CEO DeIuliis, commented on the

Partnership’s positive financial results as follows, “The team finished the year with a strong

quarter, capping another year of growth and impressive financial and operating performance for

CNX Midstream. This marks the 19th consecutive quarterly cash distribution increase at the

targeted 15% annual growth rate. For the full year 2019, CNXM reported a 30% increase in net

income, a 33% increase in adjusted EBITDA, and distributable cash flow grew by 31% over 2018

results.”




                                          - 11 -
                                 CLASS ACTION COMPLAINT
         Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 12 of 28




       43.     These positive results are not an anomaly, but rather, are indicative of a trend of

continued financial success and future potential success by CNX Midstream. Clearly, based upon

these positive financial results and outlook, the Partnership is likely to have tremendous future

success and should command a much higher consideration than the amount contained within the

Proposed Transaction.

       44.     Despite this upward trajectory and continually increasing financial results, the

Individual Defendants have caused CNX Midstream to enter into the Proposed Transaction for

insufficient consideration

The Flawed Sales Process

       45.     As detailed in the Registration Statement, the process deployed by the Individual

Defendants was flawed and inadequate, was conducted out of the self-interest of the Individual

Defendants, and was designed with only one concern in mind – to effectuate a sale of the

Partnership to CNX.

       46.     Notably, it appears that no market check was conducted by Partnership, the

Conflicts Committee of the CNX Midstream Board, or Intrepid during the sales process.

Furthermore the Registration Statement does not explain this oversight.

       47.     The Registration Statement is also unclear as to whether CNX Midstream and CNX

entered into any sort of non-disclosure agreements as part of the sales process, if said agreement
contained any standstill restrictions, and if the terms of any such agreements included “don’t-ask,

don’t-waive” provisions or standstill provisions, and if so, the specific conditions, if any, under

which such provisions would fall away.

       48.     It is not surprising, given this background to the overall sales process, that it was

conducted in a completely inappropriate and misleading manner.

The Proposed Transaction

       49.     On July 27, 2020, CNX and CNX Midstream issued a joint press release

announcing the Proposed Transaction. The press release stated, in relevant part:




                                         - 12 -
                                CLASS ACTION COMPLAINT
 Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 13 of 28




PITTSBURGH, PA (July 27, 2020) – CNX Resources Corporation (NYSE:
CNX) (“CNX”) and CNX Midstream Partners LP (NYSE: CNXM) (“CNX
Midstream” or the “Partnership”) today announced that they have entered into a
definitive merger agreement pursuant to which CNX will acquire all of the
outstanding common units of CNX Midstream that it does not already own in
exchange for CNX common stock valued at approximately $357 million, based on
the most recent closing price of CNX common stock.

Under the merger agreement, each outstanding common unit of CNX Midstream
that CNX does not already own will be converted into 0.88 shares of CNX common
stock, representing a 15% premium to the average exchange ratio during the 30
trading days ended July 24, 2020.

“We believe that this take-in transaction of CNX Midstream Partners is the optimal
solution for all relevant stakeholders given the near- and long-term view of the MLP
market,” commented Nicholas J. DeIuliis, president and CEO. “We expect the
combined entity to be an even stronger company with a lower cost of capital and
increased investable free cash flow.”

Don W. Rush, CFO, added, “Following the completion of the transaction, CNX is
expected to be the lowest cost producer in the Appalachian Basin, with increased
operational flexibility and basin leading operational metrics. Unitholders of CNX
and unitholders of CNX Midstream are expected to benefit from a combination of
synergies including improved equity trading liquidity, enhanced financial
flexibility to optimize cash flows, and an improved credit profile.”

Additional Transaction Terms and Details

Pursuant to the terms of the merger agreement, CNX will acquire all of the
approximately 42.1 million outstanding common units of CNX Midstream that it
does not already own at a fixed exchange ratio of 0.88 shares of CNX common
stock for each publicly held common unit of CNX Midstream. CNX Midstream
common units will no longer be publicly traded after the transaction. In aggregate,
CNX will issue approximately 37 million shares in connection with the proposed
transaction, representing approximately 17 percent of the total shares outstanding
of the pro forma combined entity.

Following completion of the transaction, all senior notes of CNX Midstream will
remain outstanding and no additional payments will be made to CNX in connection
with the elimination of the incentive distribution rights transaction from January of
this year. The transaction terms were negotiated, reviewed and approved by the
Conflicts Committee of the CNXM Board and approved by the CNXM Board. The
CNX Midstream Conflicts Committee is composed of the independent members of
the CNXM Board. The Board of Directors of CNX also approved the merger
agreement.

Conditions to Closing



                                  - 13 -
                         CLASS ACTION COMPLAINT
         Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 14 of 28




       Subject to customary approvals and conditions, the transaction is expected to close
       in the fourth quarter of 2020. The transaction is subject to majority approval by
       CNX Midstream common unitholders and the effectiveness of a registration
       statement related to the issuance of the new CNX shares to CNX Midstream’s
       unitholders. Pursuant to a support agreement entered into in connection with the
       transaction, CNX has agreed to vote the CNXM common units that it owns in favor
       of the transaction. CNX currently owns approximately 53.1% of the outstanding
       common units.

The Inadequate Merger Consideration

       50.     Significantly, the Partnership’s financial prospects and opportunities for future

growth, and synergies with CNX establish the inadequacy of the merger consideration.

       51.     First, the compensation afforded under the Proposed Transaction to Partnership

unitholders significantly undervalues the Partnership. The proposed valuation does not adequately

reflect the intrinsic value of the Partnership. Moreover, the valuation does not adequately take into

consideration the Partnership’s potential financial success when continuing as a publicly traded

company.

       52.     Specifically, the Partnership’s units have traded as high as $16.94 per unit within

the past fifty-two weeks, and traded around $16.87 a unit as recently as January 16, 2020, about 2

times more than the consideration in Proposed Transaction.

       53.     Additionally, CNX Midstream’s future success is extremely likely, given the

consistent positive financial results it has posted over the past several quarters. The opportunity

to invest in such a Partnership on the rise is a great coup for the Partnership unitholders, however

they are losing the ability to cash in on its future success by going private.

       54.     Motley Fool released an article about the Proposed Transaction describing CNX’s

rational for the merger, saying, “CNX Resources believes that the take-private transaction is the

best solution, given the near- and long-term view of the MLP market. Investors have abandoned

these vehicles due to underperformance and tax issues, which has weighed on valuations across

the sector. CNX Resources believes that by fully integrating its midstream assets, it will become

the lowest-cost producer in the Appalachian Basin. It also sees the deal increasing its operational
flexibility and free cash flow.”



                                            - 14 -
                                   CLASS ACTION COMPLAINT
         Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 15 of 28




       55.     Clearly, while the deal will be beneficial to CNX it comes at great expense to

Plaintiff and other public unitholders of the Partnership.

       56.     Moreover, post-closure, CNX Midstream unitholders will be frozen out of any

future benefit from their investment in CNX Midstream’s bright future.

       57.     It is clear from these statements and the facts set forth herein that this deal is

designed to maximize benefits for CNX at the expense of CNX Midstream unitholders, which

clearly indicates that CNX Midstream unitholders were not an overriding concern in the formation

of the Proposed Transaction.

Preclusive Deal Protection Mechanisms

       58.     The Merger Agreement contains certain provisions that unduly benefit CNX by

making an alternative transaction either prohibitively expensive or otherwise impossible. Notably,

in the event of termination, the merger agreement requires CNX Midstream to pay a fee of

$3,500,000. This fee will make the Partnership that much more expensive to acquire for potential

purchasers. The termination fee in combination with other preclusive deal protection devices will

all but ensure that no competing offer will be forthcoming.

       59.     In addition, the Merger Agreement does not include protections to ensure that the

consideration payable to shareholders will remain within a range of reasonableness.          In a

conventional transaction which contemplates stock of the acquiring company as a whole or part of
the consideration offered in the Proposed Transaction, the parties often negotiate and implement a

“floor” on the value of the consideration payable to shareholders, which establishes the lowest

possible price payable.    Such transactions also often include a “collar,” which establishes

parameters that attempt to minimize the impact of stock price fluctuations on the value of the

consideration payable to shareholders. Here, the Proposed Transaction contains none of these

protections. Rather the Merger Consideration is comprised entirely of CNX common stock

exchanged at a fixed exchange ratio of 0.88 which means that CNX Midstream unitholders will

receive 0.88 shares of CNX common stock as a portion of the Merger Consideration in exchange
for each of their CNX Midstream shares, regardless of CNX’s stock price at the close of the



                                          - 15 -
                                 CLASS ACTION COMPLAINT
           Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 16 of 28




transaction. Thus, the consideration payable to CNX Midstream’s unitholders is not insulated

from fluctuations in CNX’s stock price, and unitholders are left in the precarious position of not

knowing whether the consideration payable to them will decline further. The fact that the Proposed

Transaction does not guarantee CNX Midstream’s public unitholders protection from fluctuations

in CNX’s per share price seems to be of no concern to the Defendants.

         60.       Accordingly, the Partnership’s true value is compromised by the consideration

offered in the Proposed Transaction.

Potential Conflicts of Interest

         61.       The breakdown of the benefits of the deal indicate that CNX and CNX insiders are

the primary beneficiaries of the Proposed Transaction, not the Partnership’s public unitholders.

The Board and the GP’s executive officers are conflicted because they will have secured unique

benefits for themselves from the Proposed Transaction not available to Plaintiff and the public

unitholders of CNX Midstream.

         62.       Certain insiders stand to receive massive financial benefits as a result of the

Proposed Transaction.         Notably, Partnership insiders, including the Individual Defendants,

currently own large, illiquid portions of Partnership units that will be exchanged for large cash pay

days upon the consummation of the Proposed Transaction. Partnership insiders own such units as

follows:
                                             CNXM                                                  CNX
                                            Common                    CNXM Class                 Common
                                              Units     Percent         B units                   Stock
                                           Beneficially   of          Beneficially Percent of   Beneficially   Percent of
Name of Beneficial Owner                    Owned(1)     Class         Owned(1)      Class       Owned(1)        Class
Nicholas J. DeIuliis(2)                       20,100              *          —           —      2,448,519           1.3%
Raymond T. Betler                             18,556              *          —           —            —             —
Chad A. Griffith                              33,745              *          —           —         81,797              *
John E. Jackson                               38,151              *          —           —            —             —
John A. Maher                                 17,020              *          —           —            —             —
Donald W. Rush                                 5,929              *          —           —        229,968              *
Hayley F. Scott                                  —      —                    —           —         12,531              *
William N. Thorndike, Jr.(3)(4)                  —      —                    —           —        453,310              *
J. Palmer Clarkson                             6,750              *          —           —        188,254              *
Maureen E. Lally-Green                         1,500    —                    —           —        127,726              *
Bernard Lanigan, Jr.(5)                       32,040              *          —           —        865,532              *
Ian McGuire                                      —      —                    —           —         65,417              *
Olayemi Akinkugbe                              6,247    —                    —           —         42,654              *
Stephanie L. Gill                              3,581              *          —           —         90,243              *




                                            - 16 -
                                   CLASS ACTION COMPLAINT
          Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 17 of 28



All CNX directors and executive officers as a
   group                                        145,205    *         —       —     4,593,420   2.5   %
All General Partner directors and executive
   officers as a group                          172,395    *         —       —     2,772,815   1.5   %


        63.      Notably the Registration Statement does not provide a breakdown of the amount of

money each block of units represents under the Proposed Transaction, further obscuring the

conflicts of interests from Plaintiff and other public unitholders of the Partnership.

        64.      Thus, while the Merger is not in the best interest of CNX Midstream unitholders, it

will produce lucrative benefits for the Partnership’s officers and directors.

The Materially Misleading and/or Incomplete Registration Statement

        65.      On August 12, 2020, the Defendants caused to be filed with the SEC a materially

misleading and incomplete Registration Statement that, in violation their fiduciary duties, failed

to provide the Partnership’s unitholders with material information and/or provides them with

materially misleading information critical to the total mix of information available to the

Partnership’s unitholders concerning the financial and procedural fairness of the Proposed

Transaction.

        Omissions and/or Material Misrepresentations Concerning the Sales Process Leading Up

        to the Proposed Transaction

        66.      Specifically, the Registration Statement fails to provide material information
concerning the process conducted by the Partnership and the events leading up to the Proposed

Transaction. In particular, the Registration Statement fails to disclose:

                 a. The specific reasoning as to why no market check for other potentially

                      interested counterparties was conducted; and

                 b. whether CNX Midstream and CNX entered into any sort of non-disclosure

                      agreements as part of the sales process, if said agreement contained any

                      standstill restrictions, and if the terms of any such agreements included “don’t-

                      ask, don’t-waive” provisions or standstill provisions, and if so, the specific
                      conditions, if any, under which such provisions would fall away.



                                               - 17 -
                                      CLASS ACTION COMPLAINT
         Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 18 of 28




       Omissions and/or Material Misrepresentations Concerning CNX Midstream’s Financial

       Projections

       67.     The Registration Statement fails to provide material information concerning

financial projections provided by CNX Midstream’s management and relied upon by Intrepid in

its analyses. The Registration Statement discloses management-prepared financial projections for

the Partnership which are materially misleading. The Registration Statement indicates that in

connection with the rendering of Intrepid’s fairness opinions, Intrepid reviewed “certain non-

public projected financial data and related assumptions of each of CNXM and CNX, as prepared

and furnished to Intrepid by management of the General Partner and CNX, respectively, for four

scenarios: (a) a base case, (b) a downside case, (c) an upside case 1, and (d) an upside case 2.”

Accordingly, the Registration Statement should have, but fails to provide, certain information in

the projections that CNX Midstream management provided to the Intrepid. Courts have uniformly

stated that “projections … are probably among the most highly-prized disclosures by investors.

Investors can come up with their own estimates of discount rates or [] market multiples. What

they cannot hope to do is replicate management’s inside view of the company’s prospects.” In re

Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       68.     With respect to the “Base Case,” “Downside Case,” “Upside Case 1,” and “Upside

Case 2” projections for CNX Midstream, the Registration Statement fails to provide material
information concerning the financial projections prepared by CNX Midstream management.

Specifically, the Registration Statement fails to disclose material line items for

               a. Adjusted EBITDA;

               b. Distributable Cash Flow;

               c. Levered Free Cash Flow; and

               d. Levered Free Cash Flow per Fully Diluted Unit Outstanding.

       69.     The Registration Statement also provides non-GAAP financial metrics, including

Adjusted EBITDA, Distributable Cash Flow, Levered Free Cash Flow, and Levered Free Cash




                                          - 18 -
                                 CLASS ACTION COMPLAINT
         Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 19 of 28




Flow per Fully Diluted Unit Outstanding, but fails to disclose a reconciliation of all non-GAAP to

GAAP metrics.

       70.     This information is necessary to provide Partnership unitholders a complete and

accurate picture of the sales process and its fairness. Without this information, unitholders were

not fully informed as to Defendants’ actions, including those that may have been taken in bad faith,

and cannot fairly assess the process.

       71.     Without accurate projection data presented in the Registration Statement, Plaintiff

and other unitholders of CNX Midstream are unable to properly evaluate the Partnership’s true

worth, the accuracy of Intrepid’s financial analyses, or make an informed decision whether to vote

their Partnership units in favor of the Proposed Transaction. As such, the Board has breached their

fiduciary duties by failing to include such information in the Registration Statement.

       Omissions and/or Material Misrepresentations Concerning CNX’s Financial Projections

       72.     The Registration Statement fails to provide material information concerning

financial projections provided by CNX’s management and relied upon by Intrepid in its analyses.

The Registration Statement discloses management-prepared financial projections for the

Partnership which are materially misleading.       The Registration Statement indicates that in

connection with the rendering of Intrepid’s fairness opinions, Intrepid reviewed “certain non-

public projected financial data and related assumptions of each of CNXM and CNX, as prepared
and furnished to Intrepid by management of the General Partner and CNX, respectively, for four

scenarios: (a) a base case, (b) a downside case, (c) an upside case 1, and (d) an upside case 2.”

Accordingly, the Registration Statement should have, but fails to provide, certain information in

the projections that CNX Midstream management provided to the Intrepid. Courts have uniformly

stated that “projections … are probably among the most highly-prized disclosures by investors.

Investors can come up with their own estimates of discount rates or [] market multiples. What

they cannot hope to do is replicate management’s inside view of the company’s prospects.” In re

Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).




                                          - 19 -
                                 CLASS ACTION COMPLAINT
         Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 20 of 28




       73.     With respect to the “Base Case,” “Downside Case,” “Upside Case 1,” and “Upside

Case 2” projections for CNX, the Registration Statement fails to provide material information

concerning the financial projections prepared by CNX management. Specifically, the Registration

Statement fails to disclose material line items for

               a. Adjusted EBITDAX;

               b. Levered Free Cash Flow;

               c. Levered Free Cash Flow plus proportionate interest in CNXM Levered Free

                   Cash Flow; and

               d. Levered Free Cash Flow per Fully Diluted Share Outstanding.

       74.     The Registration Statement also provides non-GAAP financial metrics, including

Adjusted EBITDAX, Levered Free Cash Flow, Levered Free Cash Flow plus proportionate interest

in CNXM Levered Free Cash Flow, and Levered Free Cash Flow per Fully Diluted Share

Outstanding, but fails to disclose a reconciliation of all non-GAAP to GAAP metrics.

       75.     This information is necessary to provide Partnership unitholders a complete and

accurate picture of the sales process and its fairness. Without this information, unitholders were

not fully informed as to Defendants’ actions, including those that may have been taken in bad faith,

and cannot fairly assess the process.

       76.     Without accurate projection data presented in the Registration Statement, Plaintiff
and other unitholders of CNX Midstream are unable to properly evaluate CNX’s true worth (which

is highly relevant given that the Merger Consideration is composed entirely of CNX stock), the

accuracy of Intrepid’s financial analyses, or make an informed decision whether to vote their

Partnership units in favor of the Proposed Transaction. As such, the Board has breached their

fiduciary duties by failing to include such information in the Registration Statement.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

       Intrepid

       77.     In the Registration Statement, Intrepid describes its fairness opinion and the various
valuation analyses performed to render such opinion. However, the descriptions fail to include



                                          - 20 -
                                 CLASS ACTION COMPLAINT
         Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 21 of 28




necessary underlying data, support for conclusions, or the existence of, or basis for, underlying

assumptions. Without this information, one cannot replicate the analyses, confirm the valuations

or evaluate the fairness opinions.

       78.     In regards to CNXM Comparable Company Trading analysis, the Registration

Statement fails to disclose the specific benchmark multiples for each comparable company.

       79.     In regards to the CNXM Discounted Cash Flow Analysis, the Registration

Statement fails to disclose the following:

               a. The specific inputs and assumptions used to calculate the a weighted average

                   cost of capital range of 8.5% to 9.4%, including:

                        i. the Partnership’s net debt as of June 20, 2020;

                       ii. The present value of CNXM’s aggregate future IDR elimination

                           payments to arrive at an implied equity value for CNXM.

               b. The specific inputs and assumptions used to calculate the range of terminal

                   EBIDTA multiples of 6.0x to 8.0x.

       80.     In regards to CNXM Precedent Transactions Analysis, the Registration Statement

Fails to disclose the following:
               a. The specific date on which the transactions closed;

               b. The value of each selected transaction; and

               c. The specific benchmark multiples for each transaction.

       81.     In regards to CNXM Precedent Premiums Paid Analysis, the Registration Statement

Fails to disclose the specific benchmark multiples for each transaction.

       82.     In regards to CNX Comparable Company Trading Analysis, the Registration

Statement fails to disclose the following:

               a. specific benchmark multiples for each comparable company; and

               b. Why only five comparable companies were selected.

       83.     In regards to the CNX Discounted Cash Flow Analysis, the Registration Statement
fails to disclose the following:


                                            - 21 -
                                   CLASS ACTION COMPLAINT
         Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 22 of 28




               a. The specific inputs and assumptions used to calculate the a weighted average

                   cost of capital range of 6.8% to 7.7%; and

               b. The specific inputs and assumptions used to calculate the range of terminal

                   EBIDTA multiples of 5.0x to 6.5x.

       84.     These disclosures are critical for unitholders to be able to make an informed

decision on whether to vote their shares in favor of the Proposed Transaction.

       85.     Without the omitted information identified above, CNX Midstream’s public

unitholders are missing critical information necessary to evaluate whether the proposed

consideration truly maximizes unitholder value and serves their interests. Moreover, without the

key financial information and related disclosures, CNX Midstream’s public unitholders cannot

gauge the reliability of the fairness opinion and the Board’s determination that the Proposed

Transaction is in their best interests. As such, the Board has breached their fiduciary duties by

failing to include such information in the Registration Statement.

                                         FIRST COUNT

                             Claim for Breach of Fiduciary Duties

                              (Against the Individual Defendants)
       86.     Plaintiff incorporates by reference, and repeats and realleges each and every

allegation contained above, as though fully set forth herein.
       87.     The Individual Defendants have breached and are breaching their fiduciary duties

of good faith, loyalty, due care, fair dealing and candor owed to Plaintiff and the other public

unitholders of CNX Midstream under Delaware law and the LPA, and have acted to put their

personal interests ahead of the interests of CNX Midstream’s public unitholders.

       88.     By the acts, transactions, and courses of conduct alleged herein, the Individual

Defendants, individually and collectively, have acted unfairly and unreasonably toward Plaintiff

and the other members of the Class by entering into the Merger Agreement and the Proposed

Transaction.




                                          - 22 -
                                 CLASS ACTION COMPLAINT
           Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 23 of 28




        89.     The Individual Defendants have breached their fiduciary duties owed to the

unitholders of CNX Midstream and violated CNX Midstream’s LPA because, among other

reasons:

                a. they failed to properly value CNX Midstream, and instead agreed to the fixed

                    Exchange Ratio and inadequate cash consideration under the Proposed

                    Transaction which reflect unfair and inadequate value for the Partnership;

                b. they pursued the Proposed Transaction in order to further their own interests to

                    the detriment of Plaintiff and the other unitholders;

                c. they ignored or did not protect against the numerous conflicts of interest

                    resulting from the Board member’s own financial interests in the Proposed

                    Transaction; and/or

                d. they failed to take the necessary steps to comply with their fiduciary duties and

                    CNX Midstream’s LPA.

        90.     The Individual Defendants’ conduct constitutes gross negligence, recklessness,

willful misconduct, bad faith or knowing violations of law that cannot be discharged under the

waivers of the CNX Midstream LPA.

        91.     Unless enjoined by this Court, the Individual Defendants will continue to breach

their fiduciary duties owed to Plaintiff and the other Class members, and may consummate the
Proposed Transaction, to the irreparable harm of the Class.

        92.     Plaintiff and the other Class members have no adequate remedy at law and are

entitled to injunctive relief.

                                          SECOND COUNT

                 Aiding and Abetting the Board’s Breaches of Fiduciary Duty

                   Against the Partnership, Individual Defendants, and CNX
        93.     Plaintiff incorporates by reference, and repeats and realleges each and every

allegation contained above, as though fully set forth herein.




                                           - 23 -
                                  CLASS ACTION COMPLAINT
         Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 24 of 28




        94.     In order to advance their own interests, Defendants CNX Midstream, CNX GP,

CNX, and Merger Sub have aided and abetted the Individual Defendants’ breaches of fiduciary

duties to CNX Midstream unitholders. In so doing, CNX Midstream, CNX GP, CNX and Merger

Sub rendered substantial assistance in order to effectuate the Individual Defendants’ plan to

consummate the Proposed Transaction in breach of their fiduciary duties.

        95.     The conduct of Defendants CNX Midstream, CNX GP, CNX, and Merger Sub

constitutes gross negligence, recklessness, willful misconduct, bad faith or knowing violations of

law that cannot be discharged under the waivers of the CNX Midstream LPA.

        96.     As a result, Plaintiff and the Class members are being irreparably harmed.

        97.     Plaintiff and the other Class members have no adequate remedy at law and are

entitled to injunctive relief.

                                          THIRD COUNT
                  Breach of Implied Covenant of Good Faith and Fair Dealing

                                 Against Individual Defendants

        98.     Plaintiff incorporates by reference, and repeats and realleges each and every

allegation contained above, as though fully set forth herein.

        99.     The Partnership’s LPA bounds the Individual Defendants to an implied covenant

of good faith and fair dealing, requiring the Individual Defendants to deal honestly, fairly and
equitably with Plaintiff and the other Class members.

        100.    The Individual Defendants have breached their implied covenant of good faith and

fair dealing by engaging in, or facilitating, an unfair merger process and transaction.

        101.    As a result of the Individual Defendants’ breaches, Plaintiff and the other Class

members will suffer irreparable injury.

        102.    Plaintiff and the other Class members have no adequate remedy at law and are

entitled to injunctive relief.




                                          - 24 -
                                 CLASS ACTION COMPLAINT
         Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 25 of 28




                                        FOURTH COUNT
                        Violations of Section 14(a) of the Exchange Act

                                  Against Individual Defendants

       103.    Plaintiff repeats all previous allegations as if set forth in full herein.

       104.    Defendants have disseminated the Registration Statement with the intention of

soliciting unitholders to vote their shares in favor of the Proposed Transaction.

       105.    Section 14(a) of the Exchange Act requires full and fair disclosure in connection

with the Proposed Transaction. Specifically, Section 14(a) provides that:

       It shall be unlawful for any person, by the use of the mails or by any means or

       instrumentality of interstate commerce or of any facility of a national securities

       exchange or otherwise, in contravention of such rules and regulations as the [SEC]

       may prescribe as necessary or appropriate in the public interest or for the protection

       of investors, to solicit or to permit the use of her name to solicit any proxy or

       consent or authorization in respect of any security (other than an exempted security)

       registered pursuant to section 78l of this title.

       106.    As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:

       No solicitation subject to this regulation shall be made by means of any proxy

       statement, form of proxy, notice of meeting or other communication, written or
       oral, containing any statement which, at the time and in the light of the

       circumstances under which it is made, is false or misleading with respect to any

       material fact, or which omits to state any material fact necessary in order to make

       the statements therein not false or misleading or necessary to correct any statement

       in any earlier communication with respect to the solicitation of a proxy for the same

       meeting or subject matter which has become false or misleading.

       107.    The Registration Statement was prepared in violation of Section 14(a) because it is

materially misleading in numerous respects and omits material facts, including those set forth
above. Moreover, in the exercise of reasonable care, Defendants knew or should have known that


                                          - 25 -
                                 CLASS ACTION COMPLAINT
         Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 26 of 28




the Registration Statement is materially misleading and omits material facts that are necessary to

render them non-misleading.

       108.    The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       109.    The Individual Defendants were at least negligent in filing a Registration Statement

that was materially misleading and/or omitted material facts necessary to make the Registration

Statement not misleading.

       110.    The misrepresentations and omissions in the Registration Statement are material to

Plaintiff and the Class, and Plaintiff and the Class will be deprived of its entitlement to decide

whether to vote its shares in favor of the Proposed Transaction on the basis of complete information

if such misrepresentations and omissions are not corrected prior to the unitholder vote regarding

the Proposed Transaction

                                          FIFTH COUNT
                        Violations of Section 20(a) of the Exchange Act

                                  Against Individual Defendants

       111.    Plaintiff repeats all previous allegations as if set forth in full herein.

       112.    The Individual Defendants were privy to non-public information concerning the

Partnership and its business and operations via access to internal corporate documents,
conversations and connections with other corporate officers and employees, attendance at

management and Board meetings and committees thereof and via reports and other information

provided to them in connection therewith. Because of their possession of such information, the

Individual Defendants knew or should have known that the Registration Statement was materially

misleading to the Partnership unitholders.

       113.    The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements
were being issued by the Partnership in the Registration Statement and nevertheless approved,


                                          - 26 -
                                 CLASS ACTION COMPLAINT
         Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 27 of 28




ratified and/or failed to correct those statements, in violation of federal securities laws. The

Individual Defendants were able to, and did, control the contents of the Registration Statement.

The Individual Defendants were provided with copies of, reviewed and approved, and/or signed

the Registration Statement before its issuance and had the ability or opportunity to prevent its

issuance or to cause it to be corrected.

       114.    The Individual Defendants also were able to, and did, directly or indirectly, control

the conduct of CNX Midstream’s business, the information contained in its filings with the SEC,

and its public statements. Because of their positions and access to material non-public information

available to them but not the public, the Individual Defendants knew or should have known that

the misrepresentations specified herein had not been properly disclosed to and were being

concealed from the Partnership’s unitholders and that the Registration Statement was misleading.

As a result, the Individual Defendants are responsible for the accuracy of the Registration

Statement and are therefore responsible and liable for the misrepresentations contained herein.

       115.    The Individual Defendants acted as controlling persons of CNX Midstream within

the meaning of Section 20(a) of the Exchange Act. By reason of their position with the Partnership,

the Individual Defendants had the power and authority to cause CNX Midstream to engage in the

wrongful conduct complained of herein. The Individual Defendants controlled CNX Midstream

and all of its employees. As alleged above, CNX Midstream is a primary violator of Section 14
of the Exchange Act and SEC Rule 14a-9. By reason of their conduct, the Individual Defendants

are liable pursuant to section 20(a) of the Exchange Act.

       WHEREFORE, Plaintiff demands injunctive relief, in its favor and in favor of the Class,
and against the Defendants, as follows:
       A.      Ordering that this action may be maintained as a class action and certifying Plaintiff

       as the Class representatives and Plaintiff’s counsel as Class counsel;

       B.      Enjoining the Proposed Transaction;

       C.      In the event Defendants consummate the Proposed Transaction, rescinding it and




                                          - 27 -
                                 CLASS ACTION COMPLAINT
Case 1:20-cv-06820-NRB Document 1 Filed 08/24/20 Page 28 of 28
